FILED
                                                 United States Court of Appeals
                      UNITED STATES COURT OF APPEALS     Tenth Circuit

                                    TENTH CIRCUIT                    December 12, 2011

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court

 LIONEL KERSH,

        Plaintiff - Appellant,                               No. 11-1394
                                                    (D.C. No. 1:11-CV-01992-LTB)
 v.                                                            (D. Colo.)

 ROBERT S. MUELLER,

        Defendant - Appellee.


                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.


       Lionel Kersh, a Colorado state prisoner proceeding pro se, filed a Bivens action in

the United States District Court for the District of Colorado. The district court granted

him leave to proceed in forma pauperis. Mr. Kersh named as the defendant Robert

Mueller, director of the Federal Bureau of Investigation (FBI). Mr. Kersh claimed that


        *After examining appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
his relatives transported him to outer space when he was 13 years old and that Mr.

Mueller was liable for failing to investigate this incident. The district court dismissed the

suit as factually frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Mr. Kersh filed a notice of appeal, and the district court denied leave to appeal in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(3), which provides that “[a]n appeal may

not be taken in forma pauperis if the trial court certifies in writing that it is not taken in

good faith.”

       On appeal, Mr. Kersh argues that the district court erred in dismissing his

complaint and renews his application to proceed in forma pauperis. We construe pro se

filings liberally. Perkins v. Kan. Dep't of Corr., 165 F.3d 803, 806 (10th Cir. 1999). We

review a district court’s decision to dismiss an in forma pauperis complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. See McWilliams v.

Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997); see also Conkle v. Potter, 352 F.3d

1333, 1335 n.4 (10th Cir. 2003).

       Mr. Kersh repeats the same implausible facts on appeal and offers no non-

frivolous legal arguments. We affirm the district court’s dismissal of this suit as

frivolous, deny Mr. Kersh’s renewed application to proceed in forma pauperis, and assess

Mr. Kersh a “strike” pursuant to 28 U.S.C. § 1915(g).

                                            ENTERED FOR THE COURT


                                            Scott M. Matheson, Jr.
                                            Circuit Judge
                                               -2-